Citation Nr: 0808535	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  04-28 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from an April 2004 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Lincoln, Nebraska in which the RO 
denied, in pertinent part, service connection for bilateral 
hearing loss.  The appellant, who had active service from 
October 1968 to October 1970, appealed the rating decision to 
the BVA.  Thereafter, the RO referred the case to the Board 
for appellate review.  

In an October 2005 decision, the Board denied that 
appellant's claim of entitlement to service connection for 
bilateral hearing loss.  The appellant appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (the "Court").  In February 2007, the Court 
partially vacated and remanded the Board's October 2005 
decision in light of a Joint Motion to Remand submitted by 
the parties. See February 2007 Joint Motion for an Order 
Partially Vacating the Board Decision and Incorporating the 
Terms of this Joint Motion ("Joint Motion to Remand"); 
February 2007 Court order.  As such, the appeal has been 
returned to the Board for compliance with the instructions 
set forth in the February 2007 Joint Motion to Remand.  

In light of the instructions set forth in the February 2007 
Joint Motion to Remand, the Board REMANDS the appeal to the 
RO via the Appeals Management Center ("AMC") in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.


REMAND

A review of the record with respect to the appellant's claim 
of entitlement to service connection for bilateral hearing 
loss discloses a need for further development prior to final 
appellate review.  



In this regard, the Board observes that it denied the 
appellant's claim of entitlement to service connection for 
bilateral hearing loss in October 2005 after reviewing all 
evidence of record, to include the appellant's service 
records, post-service medical records and an uncontroverted 
March 2004 VA audiological examination report in which a VA 
audiologist opined that the appellant's present hearing loss 
was not likely related to service since his hearing was 
within normal limits upon induction and separation from 
service.    

In the February 2007 Joint Motion to Remand, VA's General 
Counsel and the appellant argued that the Board erred in 
issuing its October 2005 decision on the basis that (1) the 
Board did not provide an adequate statement of reasons and 
bases to explain why it relied upon the March 2004 VA 
examination opinion when the examiner did not support her 
opinion with an adequate rationale and (2) that VA failed to 
fulfill its duty to assist the appellant in obtaining a 
proper VA audiological examination since the March 2004 
examiner did not discuss a notation in the appellant's 
service separation examination that indicated a diagnosis of  
"high frequency hearing loss" or address the appellant's 
exposure to heavy weapon fire during service. February 2007 
Joint Motion to Remand, pgs. 2-3.  As such, the parties 
opined that the examiner based her opinion that the 
appellant's current hearing loss was not related to service 
on her finding that his hearing was normal upon separation 
from service, in violation of the holding in Hensley v. 
Brown, 5 Vet. App. 155 (1993). Id., pgs. 3-4.  In light of 
these omissions, the parties asserted that the Board should 
not have relied upon the March 2004 examination report and 
requested that the portion of the Board's October 2005 
decision pertaining to the issue of bilateral hearing loss be 
vacated and remanded in order for the appellant to be 
scheduled for a new VA audiological exam. Id., p. 4. 

In its February 2007 order, the Court granted the parties 
Joint Motion to Remand and ordered that the Board comply with 
the instructions set forth therein.  Therefore, in compliance 
with the Court's February 2007 order, the Board remands this 
case to the RO for the purpose of scheduling the appellant 
for a new VA audiological examination as referenced in the 
February 2007 Joint Motion to Remand.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing 
VA regulations is completed, including 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A and 5107, 
and in compliance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should afford the appellant a 
new VA audiological examination, 
including an audiogram and Maryland CNC 
speech recognition test, in accordance 
with the directives set forth in the 
February 2007 Joint Motion to Remand.  
In doing so, the RO should request an 
opinion as to whether the appellant's 
currently diagnosed bilateral hearing 
loss is at least as likely as not 
etiologically related to the appellant's 
military service.  The appellant's 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner 
should annotate his or her review of the 
claims file and discuss pertinent 
evidence within the claims file 
affecting his or her medical opinion, to 
include the evidence referenced on pages 
3 and 4 of the Joint Motion to Remand 
(i.e., the diagnosis of "high frequency 
hearing loss" in the appellant's 
September 1970 service separation 
examination and his report of exposure 
to heavy weapon fire during service).  
The examiner should provide a clear 
rationale and basis for all opinions 
expressed.  If no opinion can be 
rendered without resorting to pure 
speculation, the examiner should explain 
why this is not possible.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his attorney should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development; and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).

